Citation Nr: 0929023	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  08-22 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977.  

In a November 1997 decision, the Columbia, South Carolina 
Regional Office (RO) denied the Veteran's claim of service 
connection for PTSD.  The Veteran initiated a timely appeal 
of that decision and was afforded a local hearing before RO 
personnel.  The claims file was not, however, certified to 
the Board of Veterans' Appeals (Board) and the claim remained 
pending at the RO.  

This case was certified to the Board of Veterans' Appeals 
(Board) by the Fargo, North Dakota Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In a February 1998 
decision, the Fargo RO determined that the Veteran had not 
submitted new and material evidence sufficient to reopen a 
claim for service connection for PTSD.  Although the Veteran 
filed a timely appeal of that determination as well, because 
the November 1997 determination is not yet final, it was 
improper for the RO to treat the claim as one requiring new 
and material evidence.  

Most recently, in December 2008, the Veteran testified before 
the undersigned during a videoconference hearing.  A 
transcript of that proceeding is of record.  Following the 
hearing, the Veteran submitted additional evidence consisting 
of a two letters from L. C., M.D.  While no waiver of initial 
RO office review was submitted with the evidence, in light of 
the Board's favorable decision, there is no prejudice to the 
Veteran in failing to remand this matter to the RO.  





FINDINGS OF FACT

1.  Affording the Veteran the benefit-of-the-doubt, the 
Veteran has PTSD, diagnosed in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  

2.  There is credible supporting evidence that PTSD is due to 
a traumatic event that occurred during the Veteran's active 
duty military service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R.  3.102, 3.159, §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.




Law and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See 38 C.F.R. § 3.303(a); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table). 

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and the testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).   

If, as here, a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  

Finally, it is the defined and consistently applied policy of 
VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran alleges that she has PTSD due to sexual assaults 
that occurred during her active duty service.  Specifically, 
she alleges that in June 1975, while assigned to perform food 
inspection, a Sergeant who transported her to a food 
inspection area raped her.  She states that she was pregnant 
for several months, contracted gonorrhea, and requested a 
transfer to be a Chaplain's Assistant.  She alleges that she 
underwent counseling with Father T. E., but that he later 
sexually molested her.  

The Veteran's service treatment records do not show treatment 
for any psychiatric disorder or pregnancy.  A gynecological 
examination performed at discharge was normal.  The service 
personnel records do document, however, that the Veteran was 
initially assigned as a "Food Inspector," and in September 
1977, was assigned as a "Chaplain's Assistant."  The 
records do not indicate the reason for the change in 
assignment.  The records reflect good performance evaluations 
during her service, including various promotions in rank.  

Turning to the question as to whether the Veteran has a 
disability manifested by PTSD, the Board acknowledges that 
there is competent medical evidence indicating that the 
Veteran does not have PTSD.  In this respect, during a VA 
contract examination in March 2000, the Veteran described the 
alleged in-service rape and sexual molestation, but did not 
report any PTSD symptoms other than nightmares, anger 
outbursts, and difficulty with concentration.  Because she 
did not endorse other symptoms, typically associated with 
PTSD, such as recurrent recollection of the events in 
service, feelings of intense distress at exposure to similar 
events, or stimuli associated with the trauma, the examiner 
found that she did not meet the diagnostic criteria for a 
diagnosis of PTSD.  

Similarly, during a May 2005 VA examination, the Veteran 
offered only vague descriptions of her PTSD-related symptoms.  
The examiner noted that her problems with sleep, anger, 
irritability, and concentration might be overlapping with 
other psychiatric illness.  He further suggested that it was 
unclear whether the alleged stressful events in service were 
based in reality or part of a delusional system.  Because the 
full set of PTSD symptoms were not observed, the examiner 
found that a diagnosis of PTSD could not be made.  Instead, 
she was diagnosed with schizoaffective disorder, bipolar 
type.  

There is, however, significant competent medical evidence 
diagnosing PTSD.  For example, during a May 1997 VA 
examination, the Veteran reported details of the sexual 
assaults during service.  She described difficulty sleeping 
and problems with her memory.  The mental status examination 
further revealed difficulty with social adjustment, anxiety, 
rage, and impaired occupational adaptability.  The examiner 
noted no evidence of any delusional system.  Given these 
findings, she was diagnosed with PTSD.  

Similarly, when the Veteran was hospitalized at a VA facility 
in December 2000, the discharge diagnosis was bipolar 
disorder with psychosis, and PTSD. 

During VA treatment in September 2002, the Veteran reported 
the rape and sexual abuse during service.  She described 
suicide attempts in 2000 and 2001.  She was, reportedly, 
having nightmares, difficulty with relationships, anxiety, 
panic, and problems maintaining a job.  She was on medication 
for schizophrenia.  The impression was schizoaffective 
disorder, and PTSD secondary to military sexual trauma.  

Private treatment records in 2003 with Badlands Human Service 
Center note a primary diagnosis of schizoaffective disorder, 
and a secondary diagnosis of PTSD.  

In a September 2007 letter, the Veteran's treating physician 
at the St. Joseph's Hospital and Health Center indicated that 
he treated the Veteran for many years and that she had long 
term psychiatric disorders diagnosed as schizoaffective 
disorder and PTSD.  He stated that the disorders started 
after her time in the military, but that PTSD was "based on 
sexual assaults she suffered while she was in the military."  
He noted that treatment for PTSD was difficult because when 
the Veteran tried to deal with the issues it triggers her 
into a psychotic episode.  

Finally, in an October 2008 letter, the Veteran's treating 
psychiatrist from Badlands Human Service Center noted that, 
as a result of the alleged rape and ongoing sexual abuse 
during service, the Veteran had recurring intrusive 
recollections and nightmares.  She had made efforts to avoid 
other people and places that aroused recollections of her 
trauma and had difficulty maintaining normal intimate 
relationships.  The psychiatrist stated that she had PTSD and 
that the diagnosis was made in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131.  The United States Court of Appeals for Veterans Claims 
has held that "this requirement is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  McLain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  Here, although there is some question 
as to whether the Veteran has had PTSD during the entire 
course of the appeal, the Board finds that the competent 
probative evidence in support of a finding of a diagnosis of 
PTSD outweighs, or at worst, is in equipoise, with the 
evidence against a finding of a diagnosis.  Element of the 
Hickson analysis has therefore been met.

Having found that the Veteran meets the criteria for a 
diagnosis of PTSD, the next question is whether there is 
credible supporting evidence of a PTSD "stressor;" i.e., 
evidence of an event in service that led to or caused PTSD.  
Here, there is no evidence contained in the Veteran's service 
treatment records documenting a rape or sexual assault in 
service.  In addition, as noted, those records do not show 
treatment for pregnancy.  The service personnel do confirm, 
however, that the Veteran was transferred from work in "Food 
Inspections" to work as a "Chaplain's Assistant."  While 
the personnel records do not note the reason for the 
transfer, they do support the Veteran's claim that she left 
food service following a sexual assault.  

Pertinent regulation provides that VA must also consider 
evidence from sources other than the service records.  
38 C.F.R. § 3.304(f)(3)(2008).  Among the evidence a veteran 
may submit are statements from family members, fellow service 
members, or clergy.  In addition, she is free to submit 
evidence of a behavior change following the assault.  Here, 
the Veteran submitted numerous statements in support of her 
claim.  Most probative are statements from V. D., M.S.W., a 
fellow service member.  In a statement submitted in September 
1997, V. D. indicates that the Veteran told her of the rape 
(purportedly at the time of the event, although this is 
unclear).  V. D. observed changes in the Veteran's behavior, 
including acting fearful towards the assailant, embarrassment 
about the event, and shame.  


In a September 1998 letter, V. D. indicated that she was told 
of the event at the time it occurred.  She also noted that 
during their time together in the service, the Veteran would 
appear hypervigilent at the mention of the assailant's name, 
and that she had developed an eating disorder.  

The Board finds that these statements constitute credible 
supporting evidence in support of the claim.  The fact that 
V. D. was told of the event at the time the event purportedly 
happened is a strong indication that the Veteran was being 
truthful.  In addition to being the Veteran's service buddy, 
V. D. is also a licensed social worker with experience 
working with victims of sexual assault.  Thus, her statements 
can be accepted as expert testimony, and can constitute 
credible medical opinion evidence in support of the claim.  
See 38 C.F.R. § 3.159(a)(1)(defining "competent medical 
evidence" as "evidence provided by a person who is 
qualified through education, training, and experience to 
offer medical diagnoses, statements, or opinions.")  

Other statements from the Veteran's mother, sister, and 
former husband provide further credible supporting evidence 
that the Veteran underwent a behavior change following an 
event in service.  

The Board has also considered the Veteran's lay testimony 
provided in written statements and in testimony before VA.  
While the Veteran is not competent to provide a medical 
opinion regarding diagnosis, the Board has considered the 
purpose to which she is offering testimony; namely to provide 
competent evidence as to the circumstances of the in-service 
stressor, and the symptoms she experienced during and 
following service.  Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Further, as a finder of fact, the Board, 
when considering whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of 
the statements, facial plausibility, consistency with other 
evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007).  The testimony 
regarding the in-service stressors has been factually 
consistent, whether being reported to VA claims adjudicators 
or to private or VA medical providers.  Given the totality of 
the evidence, the Board finds that the evidence favors a 
finding that the Veteran was sexually assaulted in June 1975.  
The second element of Hickson has been met.

The third (final) element of Hickson has also been met.  In 
this regard, there are several reports that link the 
Veteran's PTSD to the June 1975 sexual assault.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board finds that this point has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  As such, service connection for PTSD is 
warranted. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


